DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 16-35 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 16, 27 and 35 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest to receive an incoming call indication, wherein the incoming call indication includes an initial ambient audio signal comprising a combination of first ambient audio and second ambient audio, wherein the first ambient audio is associated with a first user, and the second ambient audio is associated with a second user; provide an ambient audio control command in response to the incoming call indication; and present an adjusted ambient audio signal, wherein the initial ambient audio signal is adjusted to generate the adjusted ambient audio signal depending on the ambient audio control command, when taking the claim as a whole.




Citation of Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

In view of (US 7,567,165), Epley disclose a system that involves receiving ambient noise, and converting the ambient noise to an electrical signal. A parameter e.g. cumulative level, of the electrical signal that is indicative of the ambient noise is detected. An incoming call or message is sensed, and volume of an audible alert is controlled in response to the detected parameter of the electrical signal. A user preference specifying a default, maximum, or minimum volume level for the audible alert, or a desired ring tone or melody from a menu of audible alerts, is accepted. The method facilitates to automatically adjust the volume of the audible alert in accordance with the ambient noise (see fig. 1-2, col. 2, line 29-col. 3, line 66).



In view of (US 7,162,212), Bennetts disclose a system which a background sound generator generates a background sound signal output. A user interface coupled to mixer, after receiving the user command causes the mixer to mix the background sound signal output of the background sound generator with the transmitted signal. The background sound includes music, white noise, colored noise, out-of-phase ambient 

In view of (US 2003/0013495), Oleksy disclose a system which a sampled ambient sound level is compared to a preset sound threshold. The volume is reduced and increased by a predetermined amount, if the ambient sound level is less than and greater than preset threshold respectively. Enables the cell phone users to use the telephone in various areas without worrying about manually changing the alert volume or turning the telephone off. The adaptive audible alert volume control process automatically adjusts the volume of a telephone's alert tone by sampling the ambient sound level at the time a call is received. When the telephone receives a call indication from the system, it samples the ambient sound level through the telephone's microphone. The sampled ambient sound level is then compared to at least one threshold to determine a volume at which to set the alert tone (see fig. 2, ¶ 0015-0029). 
 
 (fig. 3, col. 2, line 45-col. 3, line 56). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651       

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651